Abatement Order filed December 10, 2013.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00844-CR
                                ____________

                         TYRONE BERRY, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 180th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1019634


                           ABATEMENT ORDER

      According to our records, appellant is not represented by counsel in this
appeal from the trial court’s order signed September 16, 2013, denying his motion
for post-conviction DNA testing. Appellant has not filed a brief in this appeal. The
record indicates that appellant may be entitled to the appointment of counsel on
appeal. Accordingly, we issue the following order:

      The judge of the 180th District Court shall determine whether appellant is
indigent and entitled to appointment of counsel on appeal. If appellant is indigent,
the judge shall appoint appellate counsel and direct the clerk to file a supplemental
clerk’s record containing the order appointing counsel. If the court determines
appellant is not entitled to appointed counsel, the court shall conduct a hearing to
determine whether appellant desires to continue the appeal or has abandoned the
appeal. If appellant desires to continue the appeal, the court shall determine a date
certain when appellant’s brief will be filed The judge shall see that a record of any
hearing is made, shall make necessary findings of fact and conclusions of law, and
shall order the trial clerk to forward a transcribed record of the hearing, or a
videotape or compact disc, if any, containing a recording of the video
teleconference, and a supplemental clerk’s record containing the court’s findings,
conclusions, and/or orders. Those records shall be filed with the clerk of this court
on or before January 10, 2014.

      The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
supplemental records are filed in this Court. The Court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the Court may
reinstate the appeal on its own motion.



                                  PER CURIAM




                                          2